Citation Nr: 1820767	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  11-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a compensable rating for a hearing loss prior to December 10, 2015.

2.  Entitlement to an increased evaluation for a hearing loss evaluated as 10 percent disabling since December 10, 2015.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, to include combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted entitlement to service connection for a hearing loss and assigned a noncompensable rating.

Subsequently, in a May 2016 rating decision the RO increased the Veteran's rating for his hearing loss disability to 10 percent, effective December 10, 2015.  As that rating is not the maximum benefits allowed, the claim for an increased rating for hearing loss is still on appeal.

In September 2011, the Veteran testified before the undersigned at a hearing.  A transcript of that hearing is of record.

In February 2014, the Board remanded the claim for additional development.  It has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Prior to December 10, 2015 the Veteran's hearing loss was manifested by no worse than a Level II hearing loss in the right ear and Level III hearing loss in the left ear.  

2.  Since December 10, 2015, the Veteran's hearing loss has been manifested by no worse than a Level IV hearing loss bilaterally.



CONCLUSIONS OF LAW

1.  For the period prior to December 10, 20915, the criteria for a compensable rating for a hearing loss were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

The criteria for a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

In a January 2010 rating decision the Veteran was service-connected for a hearing loss at a non-compensable level, effective April 7, 2009.  The Veteran filed a timely appeal.  In February 2014 the Board remanded the appeal for further development.

A new VA examination was conducted and additional VA treatment records were associated with the claims file.  All new evidence was considered prior to the issuance of the May 2016 supplemental statement of the case.  The Board therefore finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Increased Rating Hearing Loss

The Veteran filed a claim of entitlement to an increased rating for hearing loss in August 2010.  In a January 2011 rating decision, the claim for an increased rating was denied.  In September 2011 he testified that his decaying hearing acuity put him at some risk while working as a correctional officer which required him to circulate amongst the general prison population as part of his job.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran attended a VA examination in December 2009.  The examiner reported sloping to moderately severe and severe sensorineural type hearing loss.  Puretone threshold testing showed the following results, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
55
47.7
LEFT
35
65
80
85
66.2

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.

Applying the findings from the December 2009 examination to Table VI or VIA in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III in the left ear.  Where a hearing loss is at Level II and Level III, a non-compensable rating is assigned.  38 C.F.R. § 4.85.

The Veteran next attended a VA examination in December 2015.  The Veteran reported having difficulty in understanding what people were saying to him.  He also report difficulty hearing in both crowd environments as well as in a one-on-one conversation.  He reported that his limitations extended to having difficulty understanding women if they talk in a soft tone.  

On the audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
60
70
56.2
LEFT
40
75
80
95
72.7

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 80 percent in the left ear.

Applying the findings from the December 2015 examination to Table VI or VIA in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level IV in the left ear, and a 10 percent rating is assigned.  38 C.F.R. § 4.85.

The Board finds that the VA examination reports of record are adequate to decide the issue herein.  See 38 C.F.R. § 3.159(c).

The Veteran has not submitted any other evidence that shows that higher ratings have been warranted at any time during the appeal period, and there is no evidence in his VA treatment records to suggest that a higher rating is warranted.  There is no evidence that the Veteran's speech discrimination abilities or puretone thresholds have ever been recorded to be at any greater severity that those reflected in the examinations and medical treatment records discussed above.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his September 2011 Board hearing.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported having difficulty hearing conversation and needing to ask people to repeat themselves, which is reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  Doucette v. Shulkin, 28 Vet. App. 366, 369-71 (2017).  (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.)

The most probative medical evidence as to the nature of the Veteran's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss does not warrant a rating higher than 10 percent at any time during the current appeal.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable.  38 U.S.C.§ 5107(b); Gilbert v. Dersinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable rating for a hearing loss prior to December 10, 2015 is denied.

Entitlement to an increased evaluation for a hearing loss evaluated as 10 percent disabling since December 10, 2015 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


